Title: John Adams to Elbridge Gerry, 9 September 1784
From: Adams, John
To: Gerry, Elbridge


        
          My dear Friend
          Auteuil near Paris Sept. 9. 1784
        
        I have received your Letter of the 15 of June and am happy to inform you, that Mr Jefferson and Mr Humphrey are Arrived, as well as my Family with whom I am once more Settled.
        The Appointment of Mr Jefferson is a very happy one. He is as active in Business as he is able, and has nothing So much at Heart as the real Service of his Country. I have known him of old. We have acted together formerly upon trying Occasions, and have always been Friends. neither He nor I, are altered, and I am under no Apprehensions but We Shall preserve the Confidence and Friendship of each other. Dr Franklin has the Stone, which confines him to his House and now and then a Walk of a mile round it. He never goes to Versailles or to Paris, as he can not ride in a Carriage: for this Reason, and to accommodate him, Mr Jefferson and I have agreed to meet him always at Passy, and do our Business there. Your late Arrangement has done him much good. it has obliged him to Subdue or conceal those Passions, which have tormented him and others for many Years.— I never Saw him in such apparent good Humour, and I shall certainly do nothing to disturb it. Humphreys is an Accomplished Secretary, and a well bred Man. Mr F— has no more Cause of Grief, upon this Occasion than Mr Thaxter, whose Education Family, Profession and Character are as much Superiour as his Services have been more laborious hazardous, Successfull and important, and as his rewards have been less.— He however has taken the wisest Part, in returning to his independent Profession, rather than to Solicit for publick Employment. His Country however must be destitute of Justice as well as Gratitude if She does not reward him in some way or other. I know too well however the Interiour of Passy, not to be perswaded, that they will not Submit so quietly as Thaxter. Schemes will be laid to reward the one, while the other will modestly And Silently retire.— I must pursue the same Course with my son, whom I must Send him to the Bar, although I know not how to do without him.— I dont mean however to oppose or wish to prevent any Notice which any Members of Congress may think proper to propose to be taken of Mr Franklin.
        We have begun to give Notice of our Appointment, and Shall probably go on well enough, with Several Powers Spain and England will be difficult.— Whether France and Holland & Sweeden

will agree to the Alterations or any of them I know not.— With the Barbary Powers, We cannot treat for Want of Cash, and untill the States Shall agree upon a Fund for the Payment of Interest, We shall not be able to obtain it.— after that We may possibly have it in Holland.
        Our Countrymen, by flying to London with all their Trade and Ships have flattered the Vanity of the English So much that We Shall have a thousand Prejudices to contend with in treating with them. They think and Say, that their Trade is so essential to America that let them do what they will and restrict it as they please, the Americans will force their Way to their Ports and Marketts. Treaty or no Treaty they shall have all our Trade. and therefore they had better keep themselves unbound and free.— We will do the best We can but your Limitation of two Years will soon be out, and not half the Work done.— There is another Limitation too which will shackle Us, very much. You have reduced our Salaries so low, that it is absolutely impossible for Us to live in Character, and see the Company which it is your Interest We should see.— it is peculiarly hard upon me as I am obliged to furnish my House here with many Articles after having furnished one before in Holland. You will remember You never allowed Us any Thing as all other Nations do to furnish House or Tables. Is it your Interest, to give yourselves and your Representatives in Europe an Air of Despicable Meanness, beyond even the Ministers of every petit, twopenny sovereignty nay even below commen Merchants, and ordinary House Keepers, nay I might add below the style of Living of the Common Girls of the Town, many of whom live in Houses and in Furniture of Twenty thousand Pounds Sterling Value and at a Rate of Three Thousand Pounds a Year.
        However it is your Character not mine that is at Stake.— If you allow me but one hundred Pounds, I wont Spend above 99 of it.— When the Cause required it, I Starved my Family— Now it does not and you have Fish & Fur & Leather enough to pay I will not starve them, any longer.
        Your Letters are the most valuable of all that I receive. They let me into the Spirit of the Times. I beg your continuance of them, and am your Sincere And / affectionate Friend
        
          John Adams
        
      